                  Case 1:17-cv-07417-VM-SLC Document 205 Filed 04/24/20 Page 1 of 1




                                                                  90 Park Avenue
                                                                New York, NY 10016
                                                          212-210-9400 | Fax: 212-210-9444


       Karl Geercken                                          Direct Dial: 212-210-9471                      Email: karl.geercken@alston.com


                                                                April 23, 2020

       VIA ECF

       The Honorable Sarah Cave
       United States Magistrate Judge
       United States Courthouse
       500 Pearl Street
       New York, NY 10007

       Re: Coventry Capital v. EEA Life Settlements Inc., No. 17-cv-07417

       Dear Judge Cave:

               We represent Defendant EEA Life Settlements, Inc. (“EEA Inc.”) in the above-referenced
       action and write on behalf of both EEA Inc. and Plaintiff Coventry Capital US LLC (“Coventry”).
       Unfortunately, the COVID-19 pandemic has continued to make it difficult to confer with our client
       and Coventry on a timely basis so that we could be in a position to file a joint status report by April
       27, 2020 as contemplated by the April 3, 2020 scheduling order. See Dkt. No. 203. Accordingly,
       EEA Inc. and Coventry respectfully request that the deadline to file a joint status report be
       adjourned to April 29, 2020. The parties have conferred and all counsel consent to the requested
       adjournment. This is the first request for an adjournment of the April 27, 2020 joint status report
       deadline.

                   Thank you for your continued attention to this matter.
Defendant EEA Life Settlements, Inc.'s Letter-Motion
for an extension of time (ECF No. 204) is GRANTED.                              Respectfully submitted,
The parties are directed to file their joint status report
by Wednesday, April 29, 2020. The Clerk of Court is
respectfully directed to close ECF No. 204.

SO-ORDERED 4/24/2020                                                            Karl Geercken


       cc:         Counsel of Record (via ECF)



       Alston & Bird LLP                                                                                                        www.alston.com


       Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.

       LEGAL02/39749774v1
